Graham, Judge,
delivered the opinion of the court:
On November 4, 1918, plaintiff entered into a contract with the defendant, through the Secretary of War, for the supplying of hard-bread cans. Thereafter, on the 24th of November, 1918, the defendant canceled the contract. The *290contract contained no provision authorizing the defendant to cancel. On February 25, 1919, the parties entered into a formal cancellation and settlement agreement, by which the plaintiff in consideration of the. payment to it of $98,277.41 agreed to the cancellation of the contract and to release the United States from all liability arising out of the original contract and cancellation agreement. After the execution of this agreement plaintiff was paid the sum stated. About five years thereafter, for reasons which do not appear in the record, the Secretary of War and the plaintiff entered into what may be called a “ rescission agreement,” by which the said cancellation and settlement agreement wap “ rescinded, canceled, and held for naught,” and the plaintiff repaid to defendant the sum of $98,277.41, being the consideration it received from defendant under the cancellation agreement, reserving its rights and claims under the original contract of November 4, 1918, “ growing out of the termination, cancellation, suspension, or breach thereof.”
The plaintiff entered suit in this court on May 22, 1924, to recover damages under its original contract, and the only question before the court is as to what it is entitled to recover under that contract.
The firpt seven findings were based upon a stipulation of the parties. Findings Y, VI, and VII show that plaintiff suffered losses by reason of the suspension and cancellation of its contract amounting to $98,277.41, not including anticipated profits, as to which there is no proof. This is the sum allowed in the cancellation agreement, which agreement, after its execution and before payment was made to plaintiff, wap approved by the Zone Board of Contract Review and Board of Review.
The plaintiff is entitled to recover the sum of $98,277.41, and it is so ordered.
Moss, Judge/ Booth, Judge; and Campbell, Chief Justice, concur.